OPINION
McDONALD, Chief Justice.
Final judgment was rendered in this cause on October 29, 1971. Motion for new trial was overruled on November 30, 1971, and notice of appeal was given on December 17, 1971. No Transcript or Statement of Facts has been filed in this court, nor has appellant filed motion for enlargement of time within which to do so. More than 150 days have elapsed since motion for new trial was overruled, and more than 75 days since the last date upon which appellant could, for good cause, seek enlargement of time.
Appellee has filed his motion for Affirmance on Certificate pursuant to Rule 387, Texas Rules of Civil Procedure.
Motion granted at cost of appellee.
Affirmed on certificate.